Title: From George Washington to Alexander Spotswood, 19 September 1779
From: Washington, George
To: Spotswood, Alexander


        
          dear sir
          West point September the 19th 1779
        
        I have been just favoured with your Letter of the 23d of August. Although I have a high sense of your merit as an Officer and ever regretted your leaving the service, as I have frequently expressed & did all in my power to prevent yet I cannot concur with you in the measure you have been pleased to refer to me; and I am the more

concerned, as it is one in which your wishes appear to be so much interested. The plan cannot be approved or seconded by me, because it is in a variety of respects and indeed throughout the whole, contrary both to the Letter & spirit of the present establishment of the Army—and the measures which have been generally pursued. It proposes a Corps almost equal to two Regiments—to have Three field Officers, when under the establishment, there can only be two in any Regimt after certain periods, and the first of those only a Lt Colo.; and second Lieutenants—when that admits of none. These discriminations of themselves would certainly create jealousies and uneasiness. The plan however is farther exceptionable, as it proposes, that the Corps shall be wholly unconnected with the line and not be annexed to any division or brigade. This is another discrimination, if it were admissible, that would not fail to excite disgust. But these, great as they are, are not the only objections to the measure. It has been found necessary of late for a variety of cogent reasons, to reduce and incorporate many Corps in the Army—and more especially those of an Independent nature—or which were not attached to the line of particular States—and in doing it, to put out of the service Many Officers of fair characters—long & constant standing—of good reputation; and the like has been the case in a variety of instances in the regular batallions instance Virga reducg 15 to 11. For me immediately after this to advise and second the raising of New ones, upon a plan more liable to objection than that on which these stood—subject to the same inconveniences that made their reduction and incorporation necessary—giving more privileges and a more extensive command to the Officers of it—than the rest of the Army have—or than are authorised by our general military system, would expose me at least to the charge of inconsistency. Besides the general murmur the measure would produce—the Officers in the Virginia line would be peculiarly disgusted and affected—as the raising of such a corps, would certainly operate to diminish their commands by taking off a part of the Men, which they probably might have got—as it would lessen the abilities of the State to provide for their batallions to which it is bound, by the general system of apportionment in the great scale of the Continent. These several reasons all prevail to prevent me from concurring in your plan and to dissuade you entirely from it. I am Dr Sir with great regard & esteem Yr Most Obed. sert
        
          G.W.
        
      